Citation Nr: 1703449	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  08-04 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center 
in Fargo, North Dakota


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for plantar calcaneal spur of the right foot, from July 28, 1999 to July 9, 2006.

2.  Entitlement to a rating in excess of 20 percent for plantar calcaneal spur of the right foot, from July 10, 2006.

3.  Entitlement to an increased rating in excess of 20 percent for fracture of the right ankle with traumatic arthritis.

4.  Entitlement to a total disability rating for individual unemployability (TDIU) due to service-connected right foot and ankle disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to June 1996.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2006 rating decision in which the RO, inter alia, increased the ratings for the right foot plantar calcaneal spur to 10 percent for the period from July 28, 1999 to July 9, 2006, and to 20 percent from July 10, 2006, but denied a rating in excess of 10 percent for fracture of the right ankle with traumatic arthritis.  In August 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2007 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2008.

By way of background, the Veteran filed the present claims for increased ratings in July 2006.  He had previously been granted service connection for fracture of the right ankle with traumatic arthritis as well as service connection for a right foot plantar calcaneal spur on the right foot, in November 1996.  Following the July 2006 claim for increase, the RO obtained VA outpatient treatment records dating back to the mid-1990's.  A VA treatment record dated July 28, 1999 indicated that the Veteran was prescribed an orthotic insert due to his right foot plantar calcaneal spur disability.  The RO increased the Veteran's rating for this disability, from noncompensable to 10 percent, as of the date of the treatment record.  

The claims for increased ratings were previously remanded by the Board in November 2011 for further development.  After accomplishing further action, the agency of original jurisdiction (AOJ) continued to deny the claims for increased ratings (as reflected in a November 2012 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.   


In August 2014, the Board expanded the appeal to include the matter of the Veteran's entitlement to a TDIU due to service-connected right foot and ankle disabilities (consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009)), and remanded the claims on appeal to the AOJ for further action, to include arranging for the Veteran to undergo  a new VA examination.  After accomplishing further action, in a February 2016 rating decision, the AOJ assigned a rating of 20 percent for right ankle with traumatic arthritis, effective July 10, 2006, the date of the claim for an increased rating.  Also, the AOJ continued to deny the right foot plantar calcaneal spur claims for ratings in excess of 10 percent prior to July 9, 2006, and 20 percent from that date (as reflected in a March 2016 SSOC) and returned these matters to the Board for further appellate consideration.  Notably, as less than the maximum benefit was awarded, these matters remain for the Board's consideration.   See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that in addition to the Veteran's paper claims file, there are paperless, electronic files associated with his claim (Virtual VA and Veterans Benefits Management System (VBMS)).  A review of his Virtual VA file reveals a June 2014 Informal Hearing Presentation submitted by the Veteran's representative as well as VA outpatient treatment records from June 2006 to November 2011.  However, review of the remaining documents in Virtual VA reveals that they are either duplicative of the evidence in the VBMS file or are irrelevant to the issues on appeal.

For reasons expressed below, the matters on appeal are, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Pertinent to the right ankle claim, pursuant to the August 2014 remand, the Board directed the AOJ, inter alia, to provide the Veteran a VA foot and ankle examination.  The Board's August 2014 remand directives specifically directed the VA examiner to address the Veteran's report of pain in the bone above the ankle and discuss whether he had malunion of the tibia and fibula associated with his service-connected right ankle disability.  In addressing the Veteran's report of pain above the ankle, the Board directed  the examiner to consider the January 2012 examiner's note that the Veteran wore an ankle brace and the October 2008 VA prescription for a cam boot.

In January 2016, the Veteran was afforded a VA ankle examination.  Based on a review medical records and in-person examination, the examination report indicated that the Veteran has never had shin splints.  After reviewing 1996, 2006, 2007, and 2012 x-rays of the right ankle, the examiner stated that there was no x-ray evidence showing a malunion of the tibia and fibula.  January 2016 x-rays of the right ankle showed degenerative changes, valgus angulation of the first metatarsophalangeal joint, a plantar heel spur, and a spur on the Achilles tendon.  The examiner provided no further discussion of the Veteran's right ankle.

The Board finds the VA examiner's opinion is not sufficiently responsive to the prior remand directives, as the examiner did not acknowledge the Veteran's report of pain in the bone above his right ankle, or consider the January 2012 examiner's note that the Veteran wore an ankle brace and the October 2008 VA prescription for a cam boot.  Notably, as stated in the August 2014 remand, the Veteran has indicated that his symptoms of pain in the bone above his right ankle are associated with his service-connected right ankle fracture.  The Board emphasizes that if it is not medically possible to distinguish the effects of a service-connected and non-service connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the Veteran's service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998); 38 U.S.C.A. § 3.102 (2016).

Given the noted deficiencies, a remand of this matter for further medical opinion in this regard is required.  See Stegall, supra.  See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that once VA has provided a VA examination, it is required to provide one adequate for the purpose sought).  

Further, pertinent to both the right ankle and right foot claims on appeal, the Veteran has indicated worsening his service-connected disabilities, since his January 2016 VA examinations, and has requested new VA examinations.  Specifically, in an October 2016 Appellate Brief, the Veteran, by and through his representative, claimed that all of his conditions on appeal have worsened since his January 2016 VA examinations.  February 2016 VA treatment records document the Veteran's complaints of bilateral foot and ankle pain described as dull, aching, numbing, and continuous.  The Veteran reported increased pain with sitting.

In light of the Veteran's statements and the possible worsening of both service-connected disabilities on appeal, the Veteran should be afforded a new VA ankle and foot examination to obtain information as to the current nature and severity of his service-connected right foot and ankle disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The examination should include  motion testing of the right ankle and foot, to include noting the point at which pain begins, on both active and passive motion, and in weight-bearing and non weight-bearing (as appropriate).  .  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that the final sentence of 38 C.F.R. § 4.59 requires that VA musculoskeletal examinations include joint testing for pain on both active and passive motion, and in weight-bearing and non weight-bearing (and, if possible, with range of motion measurements of the opposite undamaged joint). 

The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of the increased rating claims.  See 38 C.F.R. § 3.655(b) (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, , the AOJ should associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility. 

As the disposition of the claims for higher ratings could well impact the claim for a TDIU due to the disabilities under consideration, this matter is being remanded, as well.  See. Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the electronic claims file all outstanding, pertinent records.

The claims file includes VA treatment records from the VA Fargo Health Care System, dated through February 2016; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain all records of pertinent evaluation and/or treatment of the Veteran from the VA Fargo Health Care System dated since February 2016, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see 38 U.S.C.A. § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on Adjudication of the all claims  should include consideration of all evidence added to the record since the last adjudication of the claims in the March 2016 SSOC.  In adjudicating the claims for increased ratings, for each disability, the AOJ should consider whether any, or any further, staged rating is warranted. 

Accordingly, these matters are hereby REMANDED for the following action:

1. Obtain from the VA Fargo Health Care System all outstanding pertinent records of evaluation and/or treatment of the Veteran since February 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2. Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to  obtain any additional evidence pertinent to the  claims on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3. If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4. After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo a VA foot and ankle examination by an appropriate medical professional.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of the REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.

The examiner  should clearly identify all symptoms/manifestations of the  Veteran's service-connected right foot and ankle disabilities, as well as provide clarifying information with respect to certain symptoms/impairment previously noted.

Pertinent to the right ankle. the examiner should address the Veteran's report of pain in the bone above the ankle and discuss whether at any time pertinent to the January 2006 claim, he had malunion of the tibia and fibula associated with his service-connected right ankle disability.  In doing so, the examiner should consider the January 2012 VA examiner's note that the Veteran wore an ankle brace and the October 2008 VA prescription of a cam boot. 

The examiner should conduct range of motion testing of the right ankle and foot (expressed in degrees), on both active motion and passive motion and in both weight-bearing and non-weight-bearing (as appropriate).  Range of motion testing of the left ankle and foot should also be accomplished (for comparison purposes).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state and explain why.

The examiner should render specific findings as to whether, during such testing, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins. 

In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

Also, considering all manifestations of each disability, the examiner should  provide an assessment as to whether the disability is  mild, moderate, moderately severe, or severe. The examiner should also indicate whether, due to such manifestations, there is actual, or comparable, loss of use of the foot.

If the physician determines, with respect to any noted symptom/impairment, that it is not medically possible to distinguish the symptom/impairment from that attributable to service-connected and nonservice-connected right foot or ankle disability, then, he or she should clearly so state.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  If the Veteran fails to report to the scheduled examination, d associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility. 

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. 271.

7.  After completing the requested action, and any additional notification and/or development deemed warranted adjudicate the claims on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claims for increase, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each claim in light of all pertinent evidence (to particularly include all that added to the claims file since the last adjudication) and legal authority (to include, with respect to each claim for increased rating, application of Mittleider (cited above), as appropriate, and consideration of whether any, or any further, staged rating of the disability is warranted).

8.  If any benefit sought on appeal is denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an  appropriate time period for response).

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested in should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




